         Case 4:15-cr-00021-CDL-MSH Document 259 Filed 06/04/20 Page 1 of 1

‫ݬ‬GAM 35                       Report and Order Terminating Supervised Release
(Rev. 2/06)                           Prior to Original Expiration Date


                         UNITED STATES DISTRICT COURT
                                                   FOR THE

                                    MIDDLE DISTRICT OF GEORGIA


              UNITED STATES OF AMERICA

                         v.                               Crim. No.    4:15-CR-21-004 (CDL)

              DENESSERIA V. SLATON

Denesseria V. Slaton was sentenced in the Middle District of Georgia by the Honorable Clay D.
Land, Chief U.S. District Judge, on June 2, 2016. Slaton was sentenced to 6 months imprisonment,
followed by a 5-year term of supervised release for the offense of False Statement to a Federally
Insured Institution.

Denesseria V. Slaton has met the requirements for Early Termination and has complied with the
rules and regulations of supervised release, has met the criteria for early termination as outlined in
the Monograph 109 as approved by the Administrative Office of the United States Courts, and is no
longer in need of supervision.

                                                             Respectfully submitted,




                                                             James C. Ham
                                                             Supervising U.S. Probation Officer

                                            ORDER OF COURT
Pursuant to the above report, it is ordered that the supervised releasee be discharged from supervision and that
the proceedings in the case be terminated.


       Dated this      4th         day of        June                   , 2020.




                                                            s/Clay D. Land
                                                            CLAY D. LAND
                                                            CHIEF U.S. DISTRICT JUDGE
